        Case 2:21-cv-00027-BMM Document 35 Filed 08/04/21 Page 1 of 7



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION

 ROBERT BENTLE,
                                                           2:21-cv-27-BU-BMM
                     Plaintiff,

       vs.                                                         ORDER

 FARMERS INSURANCE EXCHANGE,
 and MID-CENTURY INSURANCE
 COMPANY,

                     Defendants.




                                  INTRODUCTION

      Robert Bentle (“Bentle”) brought this action against Farmers Insurance

Exchange and Mid-Century Insurance Company (collectively, “Mid-Century”)

based on breach of contract and bad faith claims arising from Bentle’s alleged

injury at a grocery store parking lot. (Doc. 20). The parties quickly raised a

discovery dispute as well as potential legal issues with the Court during a

telephonic conference. (Doc. 18). The parties submitted court-ordered briefing on

those subjects. (Docs. 19, 21, 22, 23, 32). Mid-Century included a Motion for

Partial Summary Judgment in their briefing. (Doc. 21). Mid-Century argues that

Bentle and Mid-Century settled previously the underlying breach of contract claim.
        Case 2:21-cv-00027-BMM Document 35 Filed 08/04/21 Page 2 of 7



(Doc. 22). The Court held a hearing on that motion and the other briefed issues on

July 27, 2021. (Doc. 34).

                                   BACKGROUND

      Bentle was pushing his shopping cart in a grocery store parking lot in

Bozeman when a passing motorist struck the shopping cart. Bentle claims that the

accident injured his left shoulder. Bentle previously had surgery on his shoulder

related to a workers’ compensation claim. Bentle happened to have an MRI

scheduled for the day after the accident to check on post-surgery healing and to

assess a potential aggravation from his reported fall from his bed onto his shoulder.

      Bentle held auto insurance for two vehicles from Mid-Century at the time of

the accident. The policy included a single limit $250,000 in Underinsured Motorist

(“UIM”) coverage and $10,000 in Medical Payments (“MP”) coverage. The at-

fault driver’s insurer agreed the accident was the driver’s fault and paid Bentle the

$25,000 policy limits of that driver’s coverage. Mid-Century allowed Bentle to

settle with the driver for the policy limits.

      Bentle filed a claim for MP and UIM coverage with Mid-Century through

his counsel. The two sides exchanged settlement offers. Following a series of

exchanges, Bentle’s counsel wrote:

      It is also clear Farmers Insurance intends to use its vast financial
      resources and high litigation risk tolerance to defeat Mr. Bentle’s
      legitimate claims if he does not accept this low ball offer. Mr. Bentle


                                                2
          Case 2:21-cv-00027-BMM Document 35 Filed 08/04/21 Page 3 of 7



         has succumbed and agreed to accept the $30,000 to settle his medical
         payments and underinsured motorist claims.

         Please make payment for this sum jointly to Mr. Bentle and Angel
         Law Firm. Our EIN is XX-XXXXXXX. A current IRS Form W9 is
         attached.

         Mid-Century responded that same day with confirmation of those settlement

terms:

         We’re writing to confirm that we’ve settled your client’s injury claim
         for $30,000.00 (Thirty Thousand Dollars), inclusive of all liens. We
         are including a release for Robert to complete but please note this is
         not a requirement for the settlement, simply a request.

         Thank you for your cooperation in bringing this matter to a
         conclusion.

Mid-Century included a check for $30,000 with that communication. Bentle did

not sign the release, but he did cash the check a week later.

         Bentle filed suit months later against Mid-Century for breach of contract and

bad faith. (Docs. 1, 20). Bentle seeks UIM and MP policy coverage limits that he

claims due under his insurance plan. (Docs. 1, 20). Mid-Century argues that the

parties already settled the UIM and MP coverage claims with the above written

exchange and payment. (Docs. 22, 23). Mid-Century filed a motion for partial

summary judgment on those claims. (Doc. 22).

                                      ANALYSIS

         A court should grant summary judgment where the movant demonstrates

that no genuine dispute exists “as to any material fact” and the movant is “entitled

                                               3
        Case 2:21-cv-00027-BMM Document 35 Filed 08/04/21 Page 4 of 7



to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “[T]he mere existence of

some alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment; the requirement is that there be

no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247–48 (1986) (emphasis in original).

      The parties settled the UIM and MP coverage claims under the doctrine of

accord and satisfaction. “An accord is an agreement to accept in extinction of an

obligation something different” or even less than what the person is claiming.

Mont. Code Ann. § 28-1-1401. “Acceptance by the creditor of the consideration of

an accord extinguishes the obligation and is called satisfaction.” Id. § 28-1-1402.

Partial performance, “when expressly accepted by the creditor in writing in

satisfaction or rendered in pursuance of an agreement in writing for that purpose,

though without any new consideration, extinguishes the obligation.” Id. § 28-1-

1403. “Under Montana law, cashing of a check is evidence of full satisfaction of a

claim.” Kunda v. Cbb Collections, No. CV-08-44-BLG-RFC, 2008 U.S. Dist.

LEXIS 136084, at *5 (D. Mont. Aug. 15, 2008) (citing Mont. Code Ann. § 28-1-

401; Boyer v. Ettelman, 767 P.2d 324 (Mont. 1989)).

      Mid-Century made a settlement offer in writing. Bentle wrote that he

“agreed to accept the $30,000 to settle his medical payments and underinsured

motorist claims.” (Doc. 24 at 5). Mid-Century responded to “confirm that we’ve

                                             4
        Case 2:21-cv-00027-BMM Document 35 Filed 08/04/21 Page 5 of 7



settled your client’s injury claim for $30,000.00 (Thirty Thousand Dollars).” (Doc.

24 at 5). Mid-Century included a release to sign. (Doc. 24 at 5). Mid-Century

clarified, however, that such release “is not a requirement for the settlement.”

(Doc. 24 at 5). Bentle did not sign the release. (Doc. 24 at 6). Bentle cashed the

check on October 20, 2020. (Doc. 24 at 6). The parties by their own clear writing

expressed an intent to settle the UIM and MP claims. Mid-Century provided

payment as a part of that agreement, and Bentle accepted that payment. The

application of accord and satisfaction could not be clearer.

      Bentle argues that he did not in fact settle the UIM and MP claims and that

they remain live. Bentle argues that that when he “us[ed] the word ‘settle’” he did

not intend to settle and so the parties failed to establish a “meeting of the minds.”

(Doc. 32 at 1). This argument fails to raise a genuine disputed fact. At the motion

hearing, Bentle’s counsel asserted that his writing in the settlement negotiations

was clear on its face and did not require further elucidation through testimony.

(Doc. 34). The Court agrees that the writing is clear. Bentle’s counsel evinced an

intent to settle when he wrote that he “agreed to accept the $30,000 to settle his

medical payments and underinsured motorist claims.” (Doc. 24 at 5).

      Bentle further argues that his failure to sign a release of claims maintained

his ability to raise UIM and MP claims. (Doc. 32 at 2). That argument fails as a

matter of law. In Boyer v. Ettelman, the Montana Supreme Court applied “accord

                                              5
        Case 2:21-cv-00027-BMM Document 35 Filed 08/04/21 Page 6 of 7



and satisfaction in settlement of a personal injury claim” when the injured Boyer

cashed the negotiated and offered settlement check but did not sign a release

because Boyer knew the insurance company wanted to settle the claim. Boyer v.

Ettelman, 767 P.2d 324, 325–27 (Mont. 1989). Mid-Century made clear in its

writing that Bentle’s acceptance of the release “is not a requirement for the

settlement.” (Doc. 24 at 5). Bentle knew from the plain face of the written

exchange that the check represented settlement money. Bentle accepted the

settlement, accepted that money, and cashed the check. Bentle’s words and actions

show clear accord and satisfaction. See Mont. Code Ann. § 28-1-1402.

                                   CONCLUSION

      The Court will grant partial summary judgment on the contract claims for

reasons substantially stated above. That determination also solves the discovery

dispute briefed by the parties on whether Mid-Century must provide discovery on

Bentle’s claim file. Both parties agree that discovery on the claim file would be

required once the claims have been resolved. The partial summary judgment

resolves the claim, so that discovery dispute proves moot. The Court will also defer

ruling on the issue of whether Bentle’s counsel constitutes a witness. The Court

will seek briefing on the matter should it arise.




                                              6
      Case 2:21-cv-00027-BMM Document 35 Filed 08/04/21 Page 7 of 7



                                  ORDER

     Accordingly, IT IS ORDERED that the Mid-Century’s Motion for Partial

Summary Judgment (Doc. 22) is GRANTED.

     Dated the 4th day of August, 2021.




                                          7
